DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the limitation "the first and second portions" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 50, it is unclear how the first connector member is formed integrally as part of the frame member and also is removeably clipped to the frame member as now required by claim 46. For examination purposes, the limitation is being interpreted as functional and another embodiment not really encompassed by the independent claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-32, 44-48 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fathianathan et al. (2009/0047614) in view of Reybrouck et al. (2016/0206405).
Fathianathan teaches with respect to claim 31, a removable orthodontic assembly to be used in a user’s mouth (par. 139 “the dental retainer 100 can be removed form a user’s mouth”) comprising a frame member configured to be removeably positioned proximate to at least a lingual portion of the user’s teeth (see figs. 4-9, such that the frame member is the entire structure except for the labial bow 110 and connector element 132/137, such that is has a labial portion and “at least a lingual portion”), a labial bow member 110 configured to be removeably positioned proximate to at least a labial portion of the user’s teeth (see abstract), a first connector 
  Reybrouck teaches an orthodontic device comprising a connector 13 comprising a locking clip 17 configured to removeably clip to an element 8 (see figs. 5-12, pars. 80-82). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the snap locking element taught by Fathianathan (see claim 30) with the clip element 13 in order to provide the user with feedback when the devices are fully connected. It is further noted that Fathianathan teaches the connection can be any mechanical means, including a stretchable material (par. 140) and a snap fit (claim 30) therefore it would have been obvious to one having ordinary skill in the art to modify the connector taught by Fathianathan with the clip providing a snap fit as taught by Reybrouck as an obvious matter of design choice, such as replacing a known connection means with another well-known connection means. 
With respect to claim 32, Fathianathan teaches the orthodontic assembly as substantially claimed and discussed above including the first connector is configured to reversibly lock to the first side of the labial bow member (see detailed discussion above), however does not specifically teach the first connector uses a snap fit locking connection. 
Reybrouck teaches an orthodontic device comprising a connector 13 comprising a locking clip 17 configured to removeably clip to an element 8 using a snap fit locking connection (see figs. 5-12, pars. 80-82). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the 
With respect to claim 44, Fathianathan further teaches the labial bow member includes a first portion and a second potion (such that the first portion of the bow member is the left side and the second portion of the bod member is the right side when the bow member is divided in half) and the first and second portion of the labial bow member from an arch shape (see figs. 4-9).
With respect to claim 45, Fathianathan further teaches wherein the labial bow member further comprises a first extension 150 configured to engage a tooth (see figs. 16-19, par. 148-149, “the canine stabilization component 150 could be connected to the bow member 110”).
Fathianathan teaches with respect to claim 46, a removable orthodontic assembly to be used in a user’s mouth (par. 139 “the dental retainer 100 can be removed form a user’s mouth”) comprising a frame member configured to be removeably positioned proximate to at least a lingual portion of the user’s teeth (see figs. 4-9, such that the frame member is the entire structure except for the labial bow 110 and connector element 132/137, such that is has a labial portion and “at least a lingual portion”), a labial bow member 110 configured to be removeably positioned proximate to at least a labial portion of the user’s teeth (see abstract), a first connector member 130 configured to reversibly connect a first side of the frame member to a first side of the labial bow member, wherein the first connector reversibly locks the first side of the frame member to the first side of the labial bow member (see abstract, pars. 22, 
Reybrouck teaches an orthodontic device comprising a connector 13 comprising a c-shaped locking clip (see figs. 7-9, such that the groove with elements 17 is c-shaped 
Fathianathan further teaches with respect to claim 47, wherein the locking element of the first connector member is configured to reversibly lock to the first side of the labial bow member (see detail discussion above), however, does not specifically teach the locking clip is C-shaped and uses a snap fit locking connection.
Reybrouck further teaches an orthodontic device comprising a connector 13 comprising a locking clip 17 configured to removeably clip to an element 8 using a snap fit locking connection (see figs. 5-12, pars. 80-82). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the elastic locking element taught by Fathianathan with the snap fitting clip taught by Reybrouck in order to provide the user with feedback when the devices are fully connected.
Fathianathan further teaches with respect to claim 48, wherein the locking element of the second connector member is configured to reversible lock to the second side of the labial bow member, wherein, the labial bow member may be unlocked from the first connector member and the second connector member and removed from the assembly (see detailed discussion above, figs. 4-9 which show a connector on each side of the labial bow, which are for securing the member to the frame member in a removable manner as discussed above, specifically par. 140 “the connector 130 can be composed of stretchable material, and the sleeve can be stretched around the ends 112 of the bow member 110 and anterior ends 124 of the support member 120, thereby securing them together in a removable manner”, therefore the connector element 130 is removeably secured to the frame and labial bow at two ends of each in a removable manner).
Fathianathan further teaches with respect to claim 50, wherein the first connector member is capable of being formed integrally as part of the frame member (see the embodiment of figs. 1-3 which show the connecter element 136 integral with the frame member, see 112 rejection above). 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        7/8/2021